        Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 1 of 7



Juli M. Pierce
JULI PIERCE LAW, PLLC
P.O. Box 3221
Billings, Montana 59103-3221
Telephone: (406) 245-6330
juli@julipierce.com

Attorney for Defendant Aldo Fabrizio Pardini


               IN THE UNITED STATES DISTRICT COURT,
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,                      CR 18-102-BLG-SPW

                                  Plaintiff,    DEFENDANT ALDO
                                                PARDINI’S SENTENCING
        and                                     MEMORANDUM

 ALDO FABRIZIO PARDINI, JORGE
 LUIS MENDEZ-SANCHEZ, and JOSE
 JESUS ISLAVA-LOPEZ,

                               Defendants.

      COMES NOW the Defendant, Aldo Fabrizio Pardini, acting by and through

his counsel of record, Juli M. Pierce, and offers this Sentencing Memorandum in

advance of the Defendant’s sentencing scheduled for Wednesday, July 17, 2019, at

2:30 p.m.

      I. Introduction and Charges in Indictment

      Defendant Aldo Pardini was charged with co-defendants Jorge Mendez-

Sanchez and Jose Islava-Lopez in a Complaint for offenses that occurred on July 10,
        Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 2 of 7



2018. On August 2, 2018, Pardini was charged in an Indictment with Conspiracy to

Distribute and Possession with Intent to Distribute Methamphetamine in violation

of 21 U.S.C. § 841(a)(1) and (2). On January 17, 2019, Pardini entered a guilty plea

to Count II of the Indictment before Judge Cavan. On February 1, 2019, this Court

fully adopted Judge Cavan’s findings and recommendations regarding Pardini’s plea

of guilty.

       Co-defendant Mendez-Sanchez was sentenced by this Court on May 15, 2019,

on Count II to 57 months in prison followed by five years of supervised release with

a recommendation for the RDAP program, and he will be subject to deportation

proceedings following his prison sentence. Co-defendant Islava-Lopez was

sentenced by this Court on July 2, 2019, on Count II to 65 months in prison followed

by years of supervised release and like Mendez-Sanchez, he will be subject to

deportation proceedings following his prison sentence.

       II. Defendant’s Personal and Substance Abuse History

       Defendant Pardini is 30 years old. Unlike his two co-defendants, he is a United

States citizen, and he is married with two children, all of whom live in Mesa,

Arizona.

       As noted in the Pre-Sentence Report, Pardini first used cocaine at age 24 and

has been using it daily since that time. (PSR ¶ 44). This cocaine addiction has caused

significant problems in his life including employment issues, the end of his marriage

                                          2
        Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 3 of 7



as he and his wife are separated, and one of the main reasons for his involvement in

this offense, his first felony. Unfortunately, Pardini has never been through any kind

of drug treatment to address his cocaine addiction.

      III. Criminal History and Offense Level Computation

      Pardini has been incarcerated on these offenses since the date of his arrest on

July 10, 2019. Prior to that Pardini had no criminal history whatsoever as noted in

the PSR at paragraphs 31 and 32.

      Unlike his two co-defendants, Pardini did not qualify for a reduction in the

Guidelines range for a minimal role in the offense because he used his vehicle to

transport the methamphetamine to an unknown supplier in Billings. However, like

his two co-defendants, Pardini meets the criteria for Safety Valve reduction under

USSG §§ 5C1.2(a)(5) and 2.D1.1(b)(17). Based on the base offense level of 38 given

the quantity of methamphetamine in his vehicle, a three-point level in reduction for

timely plea and acceptance of responsibility, and a two-point reduction based on the

safety valve reduction, his total offense level is 33 (for a guideline range of 135-168

months). However, because Pardini meets the criteria set forth in 18 U.S.C. §§

3553(f)(1)-(5), the Court shall impose a sentence in accordance with the applicable

guidelines without regard to the mandatory minimum sentence of 10 years and not

more than five years supervised release. Pardini meets this criteria due to his

complete lack of criminal history, the lack of violence involved in this crime, no

                                          3
          Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 4 of 7



death or serious bodily injury occurred as a result of this crime, he was not a leader

or supervisor, and he provided truthful information about his involvement in this

crime.

         IV. Consideration of 3553(a) Factors at Sentencing

         The fundamental consideration for the Court in sentencing is the directive that

the court “shall impose a sentence sufficient, but not greater than necessary, to

comply with the purposes [of sentencing].”18 U.S.C. § 3553(a) (emphasis added).

This primary directive requires the Court to impose the least severe sentence

necessary to satisfy the four purposes of sentencing: punishment, deterrence,

protection of the public, and rehabilitation. 18 U.S.C. § 3553(2)(A-D). In fashioning

a sentence, the Court must also “consider the nature and circumstances of the offense

and the history and characteristics of the defendant.” 18 U.S.C. §3553(a)(1). In this

regard, Pardini respectfully requests the Court consider those applicable mitigating

factors under the § 3553 analysis. U.S. V. Menyweather, 447 F.3d 625, 634 (9th Cir.

2005) (“In the ‘broader appraisal,’ available to district courts after Booker, courts

now have the discretion to weigh a multitude of mitigating and aggravating factors

that existed at the time of mandatory Guidelines sentencing, but were deemed ‘not

ordinarily relevant,’ such as age, education and vocational skills, mental and

emotional conditions, employment record, and family ties and responsibilities.”) In

“sentencing an individual, [the] task is to attempt to find the most reasonable

                                            4
        Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 5 of 7



sentence for that person within the territory of all possible reasonable sentences.”

United States v. Zavala, 443 F.3d 1165, 1170 (9th Cir. 2006).

      18 U.S.C. § 3553(a)(1) is a “broad command to consider ‘the nature and

circumstances of the . . . the history and characteristics of the defendant.’” Gall v.

United States, 128 S. Ct. 586, 596 n. 6 (2007). Section 3553(a) requires the Court to

consider the nature and circumstances of the offense, the seriousness of the offense,

promotion of respecting the law, to provide just punishment for the offense, and to

avoid unwarranted sentencing disparities among defendants with similar records.

      Pardini understands the seriousness of the offense and the circumstances

surrounding the crime. He in no way minimizes the seriousness of the amount of

methamphetamine he transported to this community. Pardini understands

punishment is necessary as a result of this serious crime, and that his guideline range

is higher than his two co-defendants. Like his co-defendants, Pardini has no criminal

history. Unlike his co-defendants, he lived legally in Arizona and has a family there.

He has a significant drug addiction and participated in this crime to feed that

addiction. He needs treatment and requests a recommendation from the Court for the

RDAP program as a rehabilitative part of his punishment. Considering the need to

avoid unwarranted sentencing disparities among defendants who are similarly

situated, Pardini respectfully requests the Court sentence him to no more than 65

months in prison followed by five years of supervised release. This sentence takes

                                          5
        Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 6 of 7



into account the punishment component for his role in the offense, but also takes

into account his drug addiction, complete lack of any criminal history, and his

significant ties to his community. This sentence also takes into account sentencing

disparities among similarly situated co-defendants.

      RESPECTFULLY SUBMITTED this 3rd day of July, 2019.


                                             By       /s/ Juli M. Pierce
                                                      JULI M. PIERCE
                                                      P.O. Box 3221
                                                      Billings, Montana 59103-3221

                                                      Attorney for Defendant
                                                      Aldo Fabrizio Pardini




                                         6
        Case 1:18-cr-00102-SPW Document 90 Filed 07/03/19 Page 7 of 7



                         CERTIFICATE OF SERVICE

      I hereby certify that on July 3, 2019, a copy of the foregoing document was
served on the following persons electronically through CM-ECF:

      Clerk, United States District Court

      Colin Rubich
      Assistant United States Attorney
      2601 2nd Avenue North, Ste 3200
      Billings, MT 59101
      Counsel for the United States

       I hereby certify that a copy will be sent via United States Postal Service by
July 8, 2019, to Defendant, Aldo Fabrizio Pardini, at the Big Horn County Detention
Facility in Basin, Wyoming.

                                                By   /s/ Juli M. Pierce
                                                     JULI M. PIERCE
                                                     Attorney for Defendant
                                                     Aldo Pardini




                                            7
